01/04/2021



                                                                                  Case Number: DA 20-0246




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 20-0246

STATE OF MONTANA,

      Plaintiff and Appellee,

      v.

NATHAN EDWARD ANDERSON,

      Defendant and Appellant.


                                     ORDER

      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including February 4, 2021, within which to prepare, file, and serve

Appellant’s reply brief.

      No further extensions will be granted.




                                                                             Page 1 of 1
                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            January 4 2021